Citation Nr: 1700706	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-31 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In a March 2015 decision, the Board denied the issue of entitlement to service connection for COPD.  The Veteran then appealed the March 2015 decision as to the COPD claim to the United States Court of Appeals for Veterans Claims (the Court).  In September 2016, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion) and vacated the portion of the Board's March 2015 decision denying entitlement to service connection for COPD.

A letter was sent to the Veteran and his representative in October 2016 in which he was given 90 days from the date of the letter or until the date of the Board's new decision, whichever came first, to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  The Veteran's representative submitted a brief in support of the appeal in October 2016.

In March 2015, the Board also reopened the Veteran's claims for service connection for a left knee disorder and a right knee disorder and remanded the underlying merits for further development.  Following the remand, the AOJ granted service connection for those disabilities in a July 2015 decision.  The Veteran has not appealed the disability ratings or effective dates.  Therefore, those matters are not currently before the Board.   

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties found that the Board had not provided the Veteran with adequate reasons and basis for its denial of his claim.  Specifically, the Court noted that the Board had not addressed all of the Veteran's treatment records, which noted respiratory symptoms.  Additionally, the Court noted that the Veteran was not provided a VA examination in connection with his claim.  Upon review, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any COPD that may be present.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran's complete service personnel records.  (VBMS appears to contain some military personnel records, but they are largely illegible).

The AOJ should also undertake any other necessary efforts to verify the Veteran's alleged asbestos exposure in service.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for COPD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any COPD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any respiratory disorders that have been present since the Veteran filed his claim in June 2011 or within close proximity thereto.  He or she should specifically indicate whether the Veteran has had COPD.

In so doing, the examiner should consider the Veteran's post-service medical records in his or her opinion, to include the VA medical records noting respiratory symptoms.  See e.g. respiratory difficulties in February 2011; shortness of breath and respiratory distress in July 2012; shortness of breath and the use of Albuterol and Symbicort in August 2012; and decreased respiratory sounds in March 2013.  

For each diagnosis identified, the examiner should opine whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, to include alleged asbestos exposure therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


